Citation Nr: 0938037	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  03-33 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for skin cancer, to 
include any residuals or related conditions.

2.  Entitlement to an initial compensable rating for 
bilateral chronic otitis externa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from February to August 
1958 and from October 1961 to August 1962. 

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions issued by the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama 
dated in April 2003 (skin cancer) and in May 2006 (otitis 
externa).

The Board notes that the Veteran is prosecuting a claim of 
service connection for a skin cancer related to sun exposure 
in service.  A review of the record reflects that numerous 
types of skin cancers have been diagnosed.  As such, the 
Board has phrased the issue generally as listed on the title 
page to be inclusive of all possible diagnoses of skin cancer 
being pursued by the Veteran.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (the scope of a claim pursued by a 
claimant includes any diagnosis that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

A travel Board hearing was held in June 2008, in Montgomery, 
Alabama, before the undersigned Acting Veterans Law Judge who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.  A transcript of 
that hearing is on file.

This case was previously before the Board in September 2008 
at which time a claim of entitlement to an initial 
compensable rating for left ear hearing loss was denied.  
Claims of entitlement to service connection for skin cancer 
and entitlement to an initial compensable evaluation for 
bilateral otitis externa were Remanded.  The actions 
requested in the Board remand have been undertaken.  At this 
point, the service connection claim for skin cancer is ready 
for appellate consideration.  

As will be explained herein, additional evidence will be 
sought in conjunction with the initial rating claim for 
otitis externa and as such, the claim of entitlement to an 
initial compensable rating for bilateral chronic otitis 
externa is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Skin cancer was not manifested in service or within one year 
of separation, and it is not shown to be related to either of 
the Veteran's periods of active service, to include sunlight 
exposure/sunburn sustained therein.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
skin cancer have not been met.  38 U.S.C.A. §§ 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his claim.  19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that with respect to the Veteran's service 
connection claim, the VCAA duty to notify was satisfied by 
letters sent to the Veteran in March 2003 and July 2005.  The 
letters addressed all required notice elements and were sent 
prior and subsequent to the initial unfavorable decision 
issued by the agency of original jurisdiction (AOJ) in April 
2003.  A March 2006 notice letter also addressed the 
assignment of disability ratings and the effective date 
provisions.  Therefore, the Board finds that VA has fulfilled 
its duty to notify under the VCAA.  Following the issuance of 
the 2005 and 2006 letters, the claim was subsequently 
readjudicated as shown in a Supplemental Statement of the 
Case issued in August 2009.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect)

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records (STRs) and 
other relevant treatment records and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Here, VA obtained the Veteran's STRs and VA treatment 
and private treatment records and the Veteran presented 
testimony at a travel Board hearing held in 2008.  A VA 
examination of the skin was conducted in 2006 and a VA 
opinion pertaining to the service connection claim for skin 
cancer was obtained in 2009.  

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the Veteran's behalf.  All appropriate 
due process concerns have been satisfied.  See 38 C.F.R. § 
3.103 (2008).

Factual Background

In December 2002, the Veteran filed an original service 
connection claim for skin cancer, described as basal/squamous 
cell cancer.

The STRs for the Veteran's first period of service from 
February 1958 to August 1958, include a July 1958 examination 
report indicating that clinical evaluation of the skin was 
normal.  

The Veteran had a second period of active duty with the 
United States Army extending from October 1961 to August 
1962, during which time his MOS was as a radio operator.  The 
STRs include a reenlistment examination report of November 
1960 which reflects that clinical evaluation of the skin was 
normal.  An entry dated in May 1962 reflects that the Veteran 
was seen due to first degree sunburn of the neck, face and 
ears.  The entry indicated that the Veteran burned easily as 
he had a fair complexion.  No blisters were seen.  First 
degree sunburn was diagnosed for which ointment was 
prescribed; the Veteran was advised to stay out of the sun 
for the weekend.  A physical examination conducted prior to 
separation in June 1962 revealed a normal skin evaluation.  
That report included no mention of sunburn and the Veteran's 
self-report that he did not have any tumors, growths, cysts 
or cancer.  

In a statement provided in June 2003, the Veteran reported 
that he sustained severe sunburns while stationed at Fort 
Bliss, Texas, which resulted in recurrent blistering.  He 
stated that while stationed there, sunscreen and/or hats were 
not used.  He reported that doctors have told him that sun 
exposure received during his teen years (including service) 
ultimately resulted in skin cancer on the face, arms, neck 
and hands.  

Private medical records of Dr. C. dated from 1989 to 1995 
reflect that the Veteran was seen in March 1989 due to skin 
growths/irregularities of the face, neck and arms.  A 
pathology report of June 1989 indicated that testing of the 
skin of the right cheek revealed basal cell epithelioma.  
Additional information in the report indicated that solar-
damaged skin was evident.  A November 1991 biopsy report 
revealed that testing of the skin of the left cheek revealed 
basal cell epithelioma.  In August 1994, another biopsy of 
the skin of the right cheek was undertaken, revealing well 
differentiated squamous cell carcinoma, acantholytic type, 
arising in sun damaged skin.  In November 1994, a biopsy of 
the skin of the left chest was undertaken which revealed 
crusted acantholytic actinic keratosis, but was negative for 
superficial basal cell epithelioma.  

Also on file are private medical records of Dr. T. dated from 
1995 to 2002.  These records reflect that a skin biopsy of 
the right cheek undertaken in November 1995 revealed crusted 
actinic keratosis.  The Veteran underwent excision of basal 
cell carcinoma of the right ear in August 1997.  A pathology 
report of November 2001 revealed evidence of solar keratosis 
in the area of the right neck.  A subsequent pathology report 
of November 2002 reflected that a biopsy of the right forearm 
revealed squamous cell carcinoma (SCC) in situ (Bowen's 
disease) and solar keratosis.  

VA records include an entry dated in November 2002 at which 
time it was noted that an examination of the skin revealed 
open sores from surgery and multiple areas of sun-damaged 
skin.  The assessments included a history of multiple basal 
cell carcinomas (BCC).  

Private medical records of Dr. M. dated in June 2003 reveal 
that several skin conditions were diagnosed including: 
seborrheic keratosis of the back; actinic keratosis of the 
arms, hands, face and ears; and eczema of the back, chest and 
arms.  

A private pathology report of July 2005 indicates that 
excision of skin from the chest revealed residual BCC with 
surgical margins negative for carcinoma, and that excision of 
skin from the left nasal bridge showed features suggestive of 
previous surgical intervention, but were negative for 
carcinoma.  

A VA examination of the skin was conducted in February 2006 
and the claims folder was reviewed.  The examiner noted that 
the Veteran was treated once during service (May 1962) for 
sunburn.  The Veteran reported that the onset of his problems 
started with sunburns during service which were not treated.  
Skin examination revealed numerous actinic keratosis lesions 
on the upper and lower body; numerous hypo-pigmented areas on 
the arms, face, chest and back, and sites where basal cell 
and squamous cell lesions have been removed.  Actinic 
keratosis and residuals of skin cancer removal were 
diagnosed.  The examiner noted that a brief review of medical 
literature revealed that the lesions that the Veteran had 
were caused by exposure to the sun.  The examiner explained 
that it would be mere speculation to state that the Veteran's 
sun exposure during service as opposed to sun exposure 
sustained at some other point in his life, caused his skin 
cancer.   

A VA record dated in October 2006 shows that the Veteran was 
being treated for diagnosed actinic keratosis.  

The Veteran presented testimony at a travel board hearing 
held in June 2008.  He indicated that he experienced numerous 
severe sunburns during service in 1961 and 1962, and only 
once sought treatment when the condition resulted in 
blisters.  The Veteran stated that his skin cancers were 
initially diagnosed some time around 1986 and 1988.  The 
Veteran reported that he was still being treated for skin 
cancer by Dr. M., a private doctor.  He estimated that he 
sustained about 30 severe sunburns during service, but could 
not recall exactly.  

Private medical records dated in 2008 are on file which 
indicate that the Veteran was being treated for diagnosed 
conditions included a skin rash, consistent with psoriasis 
and a history of BCC of the skin.  

The file contains a May 2009 VA medical report reflecting 
that the claims file was reviewed, but that the Veteran 
himself was not examined.  A history of sunburn treated in 
1962 and of various cancerous skin conditions diagnosed from 
1989 forward, was recorded.  Diagnoses of actinic keratosis, 
BCC and SCC were made.  

The VA doctor indicated that prior to joining VA she had a 
fulltime skin care practice, specializing in aging and sun-
damaged skin.  She opined that the Veteran's skin conditions 
were less likely than not related to his military service, 
including sunburn sustained therein.  In providing this 
opinion, the doctor provided the following reasons: (1) the 
sunburn noted in 1962 affected the face, neck and ears, but 
not the torso or arms, hence the subsequent lesions in those 
areas could not be related to service; (2) the Veteran had a 
fair complexion, evidencing a genetic predisposition to skin 
cancer; (3) the Veteran's military sun exposure was less than 
5% of his potential lifetime exposure, making actinic 
keratosis less likely than not related to service; (4) SCC is 
caused by the degree of sun exposure sustained during the 
previous 5 to 10 years, rendering the Veteran's service years 
less likely than not the cause of his SCC; and (5) BCC is 
most related to childhood sun exposure and less due to adult 
sun exposure with 80% of non-melanotic skin cancers being due 
to aggressive sun exposure before age 18; therefore, BCC is 
less likely than not due to sun exposure in service as an 
adult.  

Analysis

The Veteran seeks service connection for skin cancer, claimed 
as resulting from excessive sun exposure during military 
service.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be: (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection for certain conditions including malignant 
tumors, may also be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2008).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

With respect to skin cancer, the Veteran contends that is the 
result of his military service, specifically as attributable 
to sun exposure sustained during service.  Medical records 
reflect that the Veteran has been treated for various types 
of  cancers and skin conditions including BCC, SCC and 
actinic keratosis from 1989 forward; hence Hickson element 
one, evidence of current disability is firmly established.  

Notably, the Veteran has not alleged the presence of a skin 
disorder (cancerous or pre-cancerous lesions, actinic 
keratoses, etc.,) at any time during his active duty periods, 
or within one year after separation.  A review of the 
Veteran's STRs for both of his periods of service are 
negative for history, complaints, or abnormal findings 
indicative of the presence of skin cancer, although the Board 
acknowledges that a sole entry dated in May 1962 indicates 
that the Veteran was treated for first degree sunburn.  A 
physical examination report of June 1962 revealed a normal 
clinical skin evaluation and no pertinent diagnoses were 
noted.  The earliest clinical indications of any skin cancer 
were noted in a 1989.  As such, the Board notes that the 
Veteran is not entitled to service connection under the 
presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309, which 
requires manifestation of malignant tumors within one year of 
separation from service.  

As noted above, the STRs do not reflect treatment for skin 
cancer, and the first time manifestation or treatment of such 
disorder is shown was decades after the Veteran's separation 
from service.  This gap of years in the record mitigates 
against a finding that the Veteran suffered a skin disorder 
in service which resulted in a chronic disorder, and also 
rebuts any assertion of continuity of symptomatology since 
separation from service.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the 
effect that service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).  As such, service connection may not be 
established based on chronicity in service, or post-service 
continuity symptoms first seen in service.  38 C.F.R. §§ 
3.303(b) and 3.306; Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).

Nevertheless, the Veteran's primary contention is that his 
skin cancer is attributable to sun exposure sustained during 
service.  However, in this case, no probative and/or 
competent evidence has been presented which establishes that 
the Veteran's post-service skin cancer is in any way 
etiologically related to service.  A requirement for a 
showing of such a relationship has been repeatedly reaffirmed 
by the Court of Appeals for the Federal Circuit, which has 
held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the veteran's service (or a service connected 
disability) and the disability claimed.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board finds it significant that at no time since the 
Veteran sought treatment for his symptoms or been diagnosed 
with BCC, SCC or actinic keratosis, has a medical 
professional attributed his disability to his military 
service or provided a medical opinion substantiated by sound 
reasoning which suggests that any of these conditions are 
associated with sunlight exposure sustained in service, 
decades prior to the earliest post-service diagnosis of skin 
cancer.

Among the factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion. See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  Most probative in 
this case is the opinion of the VA examiner provided in 2009.  
At that time, based on a comprehensive review of the evidence 
on file, consideration of the Veteran's history, and 
reference to established medical facts and principles, the 
examiner (who specifically practiced in the area of skin 
aging and damage) opined that it was not at least as likely 
as not that any of the Veteran's post service skin 
disorders/cancers were related to service/sun exposure 
sustained therein.  Within the VA benefits system, VA medical 
examiners and private physicians offering medical opinions in 
veterans' benefits cases are essentially considered expert 
witnesses.  Nieves-Rodriguez, 22 Vet. App. 295 (2008).  
Moreover, in this case, there is no contrary opinion on file 
and the Veteran has not provided any competent medical 
evidence to rebut the opinion against the claim or otherwise 
diminish its probative weight.  See Wray v. Brown, 7 Vet. 
App. 488, 492-93 (1995).  

In contrast, the file contains a VA medical opinion provided 
in 2006 at which time the examiner explained that it would be 
mere speculation to state that the Veteran's sun exposure 
during service as opposed to sun exposure sustained at some 
other point in his life, caused his skin cancer.  This 
opinion is of lesser probative value than the 2009 VA 
opinion.  In this regard, the Board points out that medical 
evidence that is speculative, general or inconclusive in 
nature cannot support a claim; the 2006 opinion was both 
speculative and inconclusive.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).

The Board notes that in a statement provided by the Veteran 
in June 2003, he reported that doctors have told him that sun 
exposure received during his teen years (including service) 
ultimately resulted in skin cancer on the face, arms, neck 
and hands.  However, there is no documented evidence of 
record which supports this assertion.  The Court has held 
that hearsay medical evidence, as transmitted by a lay 
person, is not adequate because the connection between what a 
physician said and the lay person's account of what the 
physician purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See also 
Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).

The only evidence that relates the Veteran's skin disability 
to his military service, specifically sunlight exposure 
sustained therein, is the Veteran's own statements.  The 
Veteran is considered to be competent to testify on factual 
matters of which he has first-hand knowledge, such as 
suffering from sunburns during service.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  However, the Veteran 
does not possess the medical knowledge required to 
etiologically relate his skin cancer to service, or any event 
of service, including sun exposure sustained therein.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Based on the aforementioned findings, the Board is unable to 
reasonably associate the Veteran's skin cancer, which was 
first documented many years following service separation, 
with any incident or incidents of his periods of active 
military service, including exposure to sunlight.  In the 
absence of competent and probative evidence (medical) that 
links the post-service disorder to service, the Veteran's 
claim for service connection for skin cancer must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for skin cancer must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Gilbert, 1 Vet. App. 
at 49.


ORDER

Entitlement to service connection skin cancer, to include as 
secondary to sun exposure sustained in service, is denied.

REMAND

The Board's review of the claims file reveals that additional 
action pertaining to the claim of entitlement to an initial 
compensable rating for bilateral chronic otitis externa is 
warranted.

The Veteran maintains that a 10 percent rating is warranted 
for otitis externa.  Diagnostic Code 6210 provides for a 
maximum 10 percent rating where chronic otitis externa is 
exhibited by swelling, discharge and itching, requiring 
frequent and prolonged treatment.  Id.

The Veteran last underwent a VA examination of the ear in 
February 2006, at which time an assessment of minimal otitis 
externa was assessed, secondary to wearing hearing aids.  In 
hearing testimony provided in 2008, the Veteran reported that 
his service-connected ear disorder was productive of symptoms 
of pain, drainage, crusting, and active infections occurring 
every two or three months.   

It has now been several years since the Veteran was last 
evaluated.  In this regard, in argument presented in 
September 2009, the Veteran's representative requested that 
consideration should be given to furnishing an updated 
examination for the Veteran.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  However, in this case, 
due to the passage of time, the Veteran's assertions, and the 
limited pertinent evidence on file, the Board finds that 
additional development is warranted to determine the current 
manifestations associated with and severity of the Veteran's 
service-connected otitis externa.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995) 
(a new examination is appropriate when there is an assertion 
of an increase in severity since the last examination.)

As the evidence indicates that the Veteran's otitis media may 
have worsened since the most recent VA examination, the Board 
finds that the current record does not provide a sufficient 
basis for adjudication of the claim, and that a new VA 
examination, with more contemporaneous medical findings, is 
needed.  See 38 U.S.C.A. § 5103A.  

The Board also points out that the Veteran's claim for a 
higher evaluation for otitis externa was placed in appellate 
status by his disagreement with the initial rating award.  In 
such circumstances, separate ratings may be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Accordingly, the RO's 
adjudication of the claim should include consideration of 
whether "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) are 
appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO/AMC should arrange for the 
Veteran to undergo a VA ear diseases 
examination, by an appropriate physician, 
at a VA medical facility to assess the 
symptoms and severity associated with his 
bilateral otitis externa.  The entire 
claims file, to include a complete copy 
of this REMAND, should be made available 
to the examiner designated to examine the 
Veteran, and the report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.

All appropriate tests and studies should 
be accomplished (with all results made 
available to the physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.  The physician should address 
whether the Veteran has currently active 
otitis externa.  If otitis externa is 
present, the examiner should address the 
presence or absence of swelling, dry and 
scaly or serous discharge, and itching, 
requiring frequent and prolonged 
treatment.

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

2.  After completing the requested 
action, the RO should readjudicate the 
claim for an initial compensable rating 
for otitis externa.  The RO should 
adjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority, addressing whether staged 
ratings are appropriate.

3.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, along with clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


